People v Reinard (2019 NY Slip Op 01911)





People v Reinard


2019 NY Slip Op 01911


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


205 KA 16-02152

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vTIMOTHY REINARD, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (NICHOLAS P. DIFONZO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. LOWRY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered November 7, 2016. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree (two counts) and criminal possession of a weapon in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of two counts of robbery in the first degree (Penal Law § 160.15 [2], [4]) and one count of criminal possession of a weapon in the second degree (§ 265.03 [3]). For reasons stated in the codefendant's appeal (see People v Arroyo, 167 AD3d 1537, 1538 [4th Dept 2018]), we reject defendant's contention that Supreme Court erred in refusing to suppress physical evidence seized following a traffic stop of the vehicle in which he was a passenger (see generally People v Washington, 153 AD3d 1663, 1664 [4th Dept 2017], lv denied 30 NY3d 1023 [2017]).
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court